 Case 1:21-cv-01384-EK-RLM Document 34 Filed 07/27/21 Page 1 of 1 PageID #: 433
 ROANNE L. MANN                                DATE:    July 27, 2021
 UNITED STATES MAGISTRATE JUDGE                START: 10:15 a.m.
                                               END:     10:45 a.m.

  DOCKET NO:         21-cv-1384 (EK)
  CASE Colliers Engineering & Design, Inc. v. Leading Edge Associates, Inc. et al.


  X    INITIAL CONFERENCE                            G   OTHER/CHEEKS HEARING
  G    DISCOVERY CONFERENCE                          G   FINAL/PRETRIAL CONFERENCE
  G    SETTLEMENT CONFERENCE                         X   TELEPHONE CONFERENCE
  G    MOTION HEARING                                G   INFANT COMPROMISE HEARING

  PLAINTIFF
                                                                 ATTORNEY
                                                  Michael Holzapfel


  DEFENDANTS
                                                                   ATTORNEY
Leading Edge Associates, Inc.                     Kenneth Murphy
PHIA Group, LLC                                   Ryan Woody
Third-party defendants Roger Knudsen and          Jacqueline DeCarlo
Hobbie, Corrigan & Decarlo, P.C.

  X FACT DISCOVERY TO BE COMPLETED BY March 16, 2022
  G SETTLEMENT CONFERENCE SCHEDULED FOR
  G  JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
  G  PL. TO SERVE DEF. BY:__________ DEF. TO SERVE PL. BY:____________

  RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

  The Court conducts a telephonic initial conference. The case is referred to expedited court-
  annexed mediation to be completed by September 17, 2021, and the motion to stay is granted,
  for up to 52 days, on consent of all parties and in order to allow the parties to focus on
  resolving the case; however, the parties should engage in informal discovery to facilitate
  settlement discussions. The [30] motion to transfer venue is deemed withdrawn, without
  prejudice. If mediation is unsuccessful, the parties will propose a new schedule for the motion
  to transfer venue. Fact discovery must be completed by March 16, 2022. Pleadings may be
  amended and new parties added as of right by November 22, 2021. The Court defers setting a
  schedule for expert discovery and requesting a premotion conference. The parties must file a
  joint mediation status report by September 21, 2021.
